Citation Nr: 0015719	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  00-04 606	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Board has not promulgated a final decision on the issue 
of entitlement to a total rating based upon individual 
unemployability due to service connected disability (TDIU), 
upon which the veteran was awarded past-due benefits in a 
February 2000 rating decision.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
July 1998 attorney fee agreement by the VA from past-due 
benefits for the grant of TDIU for the time period between 
August 31, 1995 and February 22, 2000 have not been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision in February 1998 
that granted an increased rating (from 30 percent to 50 
percent) for the veteran's post-traumatic stress disorder 
(PTSD) and continued the 40 percent rating for the veteran's 
cervical spine disability.  In its February 1998 decision, 
the Board remanded the issue of TDIU to obtain the veteran's 
records from the Social Security Administration (SSA).  In 
July 1998, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits which were denied by the February 1998 Board 
decision.  The attorney fee agreement called for the attorney 
to be paid on a contingent basis 20 percent of any past due 
benefits directly by the VA.

In October 1998, the Court vacated that part of the Board's 
decision that denied (1) an increased rating in excess of 50 
percent for PTSD; and (2) an increased rating for the 
veteran's cervical spine disability (the October 1998 Motion 
for Joint Remand specifically indicated that the issue of 
TDIU was not before the Court).  Following an April 1999 
Board remand, a February 2000 RO decision continued the 
ratings for the veteran's service-connected PTSD and cervical 
spine disabilities, but granted the veteran entitlement to 
TDIU, effective August 31, 1995.  The veteran and his 
attorney were informed as to past due benefits resulting from 
the Board's decision by letters dated in March and April 
2000.

Based on the foregoing, the Board finds that attorney fees 
are not payable from the RO's February 2000 grant of TDIU.  A 
threshold requirement for payment of attorney fees by the VA 
from past-due benefits payable to the veteran is a final 
decision with respect to the issue.  The Board has rendered 
no final decision on the issue of entitlement to TDIU.  While 
the February 1998 Board decision remanded the TDIU issue, a 
remand is not a final decision of the Board.  See 38 C.F.R. 
§ 20.1100(b) (1999).  Therefore, under the provisions of 38 
C.F.R. § 20.609(c)(1) (1999), the attorney is precluded by 
law from charging a fee for legal services provided to the 
veteran in connection with the grant of entitlement to TDIU.

The Board acknowledges that the Court has concluded that, 
"where an attorney successfully represents a VA claimant 
before this Court and has filed a qualifying attorney-client 
fee agreement which directs payment by the Secretary from an 
award of past-due benefits awarded on the basis of the claim 
filed with VA, the Secretary is obligated to pay directly to 
the attorney 20% of the past-due benefits awarded on the 
basis of the claim or application for benefits underlying the 
issues successfully appealed to this Court."  In re Fee 
Agreement of Mason, 13 Vet. App. 79 (1999).  However, the 
issue of entitlement to TDIU was not underlying the increased 
rating issues successfully appealed to the Court in October 
1998.  While the increased rating claims and the TDIU issue 
are clearly related, the Court has rejected such arguments in 
the past.  See In re Fee Agreement of Carpenter, 13 Vet. App. 
382, 385 (1999).  (". . . the Court has previously held that 
claims for increased disability ratings and TDIU, both of 
which arise after service connection is established, are 
separate and distinct claims.  (citations omitted).")

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to TDIU, the Board 
concludes that the attorney is not eligible for the payment 
of attorney's fees from past-due benefits awarded as a result 
of the grant of entitlement to TDIU in February 2000.  
Therefore, the RO should not pay to the attorney the amount 
of the past-due benefits withheld pending this decision.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is not established, and payment of attorney fees 
from past-due benefits awarded the veteran for the grant of 
entitlement to total disability based on individual 
unemployability due to service-connected disabilities for the 
period of time between August 31, 1995 and February 22, 2000, 
pursuant to the July 1998 attorney fee agreement is denied.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals


 

